Petition for Writ of Mandamus Denied and Memorandum Opinion filed
June 21, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00127-CV



    IN RE KAREN L. COOLEY AND JOE ALFRED IZEN, JR., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        County Civil Court at Law No. 3
                            Harris County, Texas
                        Trial Court Cause No. 1102074

                         MEMORANDUM OPINION

      On February 24, 2022, relators Karen L. Cooley and Joe Alfred Izen, Jr.
filed a petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann.
§ 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this Court to
compel the Honorable Lashawn A. Williams, presiding judge of the County Civil
Court at Law No. 3 of Harris County, to vacate: (1) its March 16, 2021 order
granting Defendants’ motion to disqualify attorney Joe Alfred Izen, Jr.; and (2) its
December 21, 2021, order denying Plaintiff Izen’s motion to compel discovery.
Additionally, relators request that we admonish the trial court “to adhere to and
follow the provisions of the local rules of the Eleventh Administrative Judicial
Region including those specified in Local Rules 14(a) and (b) governing attorney
vacation letters.”

      After relators filed a supplemental mandamus record, we conclude that
relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                      PER CURIAM


Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.




                                         2